Case 6:20-cv-00586-JDK-KNM Document 15 Filed 01/28/21 Page 1 of 1 PageID #: 51




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
TRAVIS WAYNNE MILLER, SR.,                  §
#1170471,                                   §
                                            §
     Plaintiff,                             §
                                            §      Case No. 6:20-cv-586-JDK-KNM
v.                                          §
                                            §
STATE OF TEXAS, et al.,                     §
                                            §
     Defendants.                            §

                                FINAL JUDGMENT
       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It   is    ORDERED     that   Plaintiff’s   claims     are   DISMISSED   WITH

 PREJUDICE. All pending motions are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 28th day of January, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
